Case: 20-20217     Document: 00515772043         Page: 1     Date Filed: 03/09/2021




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 9, 2021
                                  No. 20-20217
                                                                         Lyle W. Cayce
                                                                              Clerk

   Kevin Byrd,

                                                             Plaintiff—Appellee,

                                       versus

   Ray Lamb, Agent,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-3014


   Before King, Elrod, and Willett, Circuit Judges.
   Per Curiam:
          Kevin Byrd alleges that Ray Lamb, an Agent for the Department of
   Homeland Security, verbally and physically threatened him with a gun to
   facilitate an unlawful seizure. Byrd filed a Bivens action against Agent Lamb
   alleging use of excessive force to effectuate an unlawful seizure. Agent Lamb
   filed a motion to dismiss pursuant to Federal Rule of Civil Procedure
   12(b)(6). The district court denied Agent Lamb’s motion to dismiss. Agent
   Lamb now appeals. We conclude that Byrd’s lawsuit is precluded by our
   binding case law in Oliva v. Nivar, 973 F.3d 438 (5th Cir. 2020), petition for
   cert. filed, 89 U.S.L.W. 28 (U.S. Jan. 29, 2021) (No. 20-1060). We therefore
Case: 20-20217      Document: 00515772043           Page: 2    Date Filed: 03/09/2021




                                     No. 20-20217


   REVERSE and REMAND with instructions to dismiss the claims against
   Agent Ray Lamb.
                                          I.
          In the early morning hours of February 2, 2019, Kevin Byrd went to
   visit his ex-girlfriend, Darcy Wade, at the hospital after she called to tell him
   that she had been in a car accident. Byrd learned that Wade had been in the
   car with Eric Lamb (Darcy’s then-boyfriend) when they collided with a
   Greyhound bus. Byrd also became aware that Wade and Eric Lamb had been
   kicked out of a bar before the car accident occurred. Byrd went to that bar to
   learn more details about this occurrence. After attempting to investigate,
   Byrd tried to leave the parking lot of the bar, but he was prevented by Eric’s
   father, Agent Ray Lamb.
          Byrd alleges that Agent Lamb physically threatened him with a gun,
   and verbally threatened to “put a bullet through his f—king skull” and that
   “he would blow his head off.” Byrd further alleges that Agent Lamb
   attempted to smash the window of his car and left marks and scratches on his
   window.
          Shortly after the incident began, Byrd called for police assistance.
   Two local officers arrived at the scene. Byrd contends that upon the officers’
   arrival, Agent Lamb identified himself as a federal agent for the Department
   of Homeland Security, and one of the officers immediately handcuffed and
   detained Byrd for nearly four hours.
          After reviewing surveillance footage, the officers released Byrd.
   Shortly thereafter, Agent Lamb was arrested and taken into custody for
   aggravated assault with a deadly weapon and misdemeanor criminal mischief.
          Byrd filed a Bivens action against Agent Lamb alleging use of excessive
   force to effectuate an unlawful seizure and filed a 42 U.S.C. § 1983 action
Case: 20-20217      Document: 00515772043          Page: 3   Date Filed: 03/09/2021




                                    No. 20-20217


   against the two local officers for unlawfully detaining him. Agent Lamb and
   the local officers filed motions to dismiss pursuant to Federal Rule of Civil
   Procedure 12(b)(6) raising the defense of qualified immunity. Agent Lamb
   also argued that he had reasonable suspicion of Byrd’s criminal activity,
   including harassment and stalking of Lamb’s son. The district court granted
   the officers’ motions to dismiss but denied Agent Lamb’s motion to dismiss.
          Agent Lamb timely appealed.
                                         II.
          “We review the district court’s denial of the qualified immunity
   defense de novo, accepting all well-pleaded facts as true and viewing them in
   the light most favorable to the plaintiff.” Brown v. Miller, 519 F.3d 231, 236
   (5th Cir. 2008). “Our jurisdiction over qualified immunity appeals extends
   to ‘elements of the asserted cause of action’ that are ‘directly implicated by
   the defense of qualified immunity[,]’ including whether to recognize new
   Bivens claims.” De La Paz v. Coy, 786 F.3d 367, 371 (5th Cir. 2015) (quoting
   Wilkie v. Robbins, 551 U.S. 537, 549 n.4 (2007)).
          The Supreme Court has stated that “the Bivens question” is
   “antecedent” to the question of qualified immunity. Hernandez v. Mesa
   (Hernandez I), 137 S. Ct. 2003, 2006 (2017). In Bivens, the Supreme Court
   recognized an implied right of action for damages against federal officers
   alleged to have violated a citizen’s constitutional rights. Bivens v. Six
   Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 397 (1971).
          The Supreme Court has cautioned against extending Bivens to new
   contexts. See Hernandez v. Mesa (Hernandez II), 140 S. Ct. 735, 744 (2020)
   (holding that the plaintiff’s Bivens claim arose in a new context, and factors,
   including the potential effect on foreign relations, counseled hesitation with
   respect to extending Bivens); Ziglar v. Abbasi, 137 S. Ct. 1843, 1861 (2017)
   (holding that plaintiff’s detention-policy claims arose in a new Bivens




                                         3
Case: 20-20217      Document: 00515772043          Page: 4    Date Filed: 03/09/2021




                                    No. 20-20217


   context, and factors, such as interfering with sensitive Executive-Branch
   functions and inquiring into national-security issues, counseled against
   extending Bivens). In fact, the Supreme Court has gone so far as to say that
   extending Bivens to new contexts is a “‘disfavored’ judicial activity.” Abbasi,
   137 S. Ct. at 1857 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)).
          The Supreme Court has provided a two-part test to determine when
   extension would be appropriate. First, courts should consider whether the
   case before it presents a “new context.” Hernandez II, 140 S. Ct. at 743.
   Only where a claim arises in a new context should courts then proceed to the
   second step of the inquiry, and contemplate whether there are “any special
   factors that counsel hesitation about granting the extension.” Id. (cleaned
   up). Some recognized special factors to consider include: whether there is a
   “risk of interfering with the authority of the other branches,” whether “there
   are sound reasons to think Congress might doubt the efficacy or necessity of
   a damages remedy,” and “whether the Judiciary is well suited, absent
   congressional action or instruction, to consider and weigh the costs and
   benefits of allowing a damages action to proceed.” Id. “When a party seeks
   to assert an implied cause of action under the Constitution,” as in this case,
   “separation-of-powers principles . . . should be central to the analysis.”
   Abbasi, 137 S. Ct. at 1857.
          We recently addressed the extension of Bivens in Oliva v. Nivar, 973
   F.3d 438. In that case, an altercation arose between police officers in a
   Veterans Affairs (VA) hospital and Oliva over hospital ID policy. Id. at 440.
   The VA officer wrestled Oliva to the ground in a chokehold and arrested him.
   Id. We concluded that Oliva’s Fourth Amendment claim for use of excessive
   force arose in a new context. Id. at 443.
          In ruling in this case, the conscientious district court judge did not
   have the benefit of our decision in Oliva and Agent Lamb’s attorney did not




                                          4
Case: 20-20217      Document: 00515772043          Page: 5   Date Filed: 03/09/2021




                                    No. 20-20217


   even raise the Bivens issue in the district court. Nevertheless, we must
   address it here. In Oliva, we held that Bivens claims are limited to three
   situations. First, “manacling the plaintiff in front of his family in his home
   and strip-searching him in violation of the Fourth Amendment.” Id. at 442
   (citing Bivens, 403 U.S. at 389–90). Second, “discrimination on the basis of
   sex by a congressman against a staff person in violation of the Fifth
   Amendment.” Id. (citing Davis v. Passman, 442 U.S. 228 (1979)). Third,
   “failure to provide medical attention to an asthmatic prisoner in federal
   custody in violation of the Eighth Amendment.” Id. (citing Carlson v. Green,
   446 U.S. 14 (1980)). “Virtually everything else is a ‘new context.’” Id.
   (quoting Abbasi, 137 S. Ct. at 1865).
          To determine whether Byrd’s case presents a new context, we must
   determine whether his case falls squarely into one of the established Bivens
   categories, or if it is “different in a meaningful way from previous Bivens
   cases decided by [the Supreme] Court.” Id. at 442 (quoting Abbasi, 137 S.
   Ct. at 1859).
          Here, although Byrd alleges violations of the Fourth Amendment, as
   did the plaintiff in Bivens, Byrd’s lawsuit differs from Bivens in several
   meaningful ways. This case arose in a parking lot, not a private home as was
   the case in Bivens. 403 U.S. at 389. Agent Lamb prevented Byrd from leaving
   the parking lot; he was not making a warrantless search for narcotics in
   Byrd’s home, as was the case in Bivens. Id. The incident between the two
   parties involved Agent Lamb’s suspicion of Byrd harassing and stalking his
   son, not a narcotics investigation as was the case in Bivens. Id. Agent Lamb
   did not manacle Byrd in front of his family, nor strip-search him, as was the
   case in Bivens. Id. Nor did Lamb discriminate based on sex like in Davis, 442
   U.S. at 230. Nor did he fail to provide medical attention like in Carlson, 446
   U.S. at 23–24. As explained in Oliva, Byrd’s case presents a new context.
          We must also determine whether any special factors counsel against



                                           5
Case: 20-20217       Document: 00515772043        Page: 6   Date Filed: 03/09/2021




                                   No. 20-20217


   extending Bivens. Here, as in Oliva, separation of powers counsels against
   extending Bivens. Oliva, 973 F.3d at 444. Congress did not make individual
   officers statutorily liable for excessive-force or unlawful-detention claims,
   and the “silence of Congress is relevant.” Abbasi, 137 S. Ct. at 1862. This
   special factor gives us “reason to pause” before extending Bivens. Hernandez
   II, 140 S. Ct. at 743.
          For these reasons, we reject Byrd’s request to extend Bivens. Because
   we do not extend Bivens to Byrd’s lawsuit, we need not address whether
   Agent Lamb is entitled to qualified immunity.
                                       III.
          We REVERSE and REMAND with instructions to dismiss the
   claims against federal Agent Ray Lamb.




                                        6
Case: 20-20217               Document: 00515772043        Page: 7      Date Filed: 03/09/2021




                                           No. 20-20217


   Don R. Willett, Circuit Judge, specially concurring:
           The majority opinion correctly denies Bivens relief.
           Middle-management circuit judges must salute smartly and follow
   precedent. And today’s result is precedentially inescapable: Private citizens
   who are brutalized—even killed—by rogue federal officers can find little
   solace in Bivens.
           Between 1971 and 1980, the Supreme Court recognized a Bivens claim
   in three different cases, involving three different constitutional violations
   under the Fourth, Fifth, and Eighth Amendments. 1 Those nine years
   represent the entire lifespan of Bivens. For four decades now, the Supreme
   Court, while stopping short of overruling Bivens, has “cabined the doctrine’s
   scope, undermined its foundation, and limited its precedential value.” 2 Since
   1980, the Supreme Court has “consistently rebuffed” pleas to extend Bivens,
   even going so far as to suggest that the Court’s Bivens trilogy was wrongly
   decided. 3 The Bivens doctrine, if not overruled, has certainly been overtaken.
           Our recent decision in Oliva v. Nivar erases any doubt. 4 José Oliva was
   a 70-year-old Vietnam veteran who was choked and assaulted by federal
   police in an unprovoked attack at a VA hospital. The Oliva panel isolated the
   precise facts of the three Supreme Court cases that recognized Bivens



           1
             See Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388,
   389–90 (1971) (strip search in violation of the Fourth Amendment); Davis v. Passman, 442
   U.S. 228 (1979) (discrimination on the basis of sex in violation of the Fifth Amendment);
   Carlson v. Green, 446 U.S. 14 (1980) (failure to provide medical attention to a prisoner in
   violation of the Eighth Amendment).
           2
               Hernandez v. Mesa, 140 S. Ct. 735, 751 (2020) (Thomas, J., concurring).
           3
               Id. at 743.
           4
               973 F.3d 438 (5th Cir. 2020).




                                                 7
Case: 20-20217           Document: 00515772043               Page: 8       Date Filed: 03/09/2021




                                             No. 20-20217


   liability, 5 quoted the Court’s recent admonition that extending Bivens was
   “disfavored judicial activity,” 6 and concluded that Oliva had no
   constitutional remedy. “Virtually everything” beyond the specific facts of
   the Bivens trilogy “is a ‘new context,’” the panel held. 7 And new context =
   no Bivens claim.
           My big-picture concern as a federal judge—indeed, as an everyday
   citizen—is this: If Bivens is off the table, whether formally or functionally,
   and if the Westfall Act preempts all previously available state-law
   constitutional tort claims against federal officers acting within the scope of
   their employment, 8 do victims of unconstitutional conduct have any judicial
   forum whatsoever? Are all courthouse doors—both state and federal—
   slammed shut? If so, and leaving aside the serious constitutional concerns
   that would raise, does such wholesale immunity induce impunity, giving the
   federal government a pass to commit one-off constitutional violations?
           Chief Justice John Marshall warned in 1803 that when the law no
   longer furnishes a “remedy for the violation of a vested legal right,” the
   United States “cease[s] to deserve th[e] high appellation” of being called “a



           5
               Id. at 442.
           6
               Id. (quoting Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017)).
           7
               973 F.3d at 442.
           8
              8 U.S.C. § 2679(b). The Federal Tort Claims Act does waive the United States’
   sovereign immunity for certain intentional torts—but not for excessive-force claims against
   individual federal officers. For victims like José Oliva, Congress offers no protection at all;
   indeed, it has removed protection. Hernandez, 140 S. Ct. at 752 (Thomas, J., concurring).
   Beyond providing no federal-officer corollary to § 1983, Congress “has pre-empted the
   state tort suits that traditionally served as the mechanism by which damages were recovered
   from federal officers.” Id. (citing the Westfall Act, 8 U.S.C. § 2679(b)). For Oliva, as for
   many victims of unconstitutional conduct at the hands of federal officers, it’s Bivens or
   nothing.




                                                   8
Case: 20-20217           Document: 00515772043                Page: 9   Date Filed: 03/09/2021




                                            No. 20-20217


   government of laws, and not of men.” 9 Fast forward two centuries, and
   redress for a federal officer’s unconstitutional acts is either extremely limited
   or wholly nonexistent, allowing federal officials to operate in something
   resembling a Constitution-free zone. Bivens today is essentially a relic,
   technically on the books but practically a dead letter, meaning this: If you
   wear a federal badge, you can inflict excessive force on someone with little
   fear of liability.
           At bottom, Bivens poses the age-old structural question of American
   government: who decides—the judiciary, by creating implied damages
   actions for constitutional torts, or Congress, by reclaiming its lawmaking
   prerogative to codify a Bivens-type remedy (or by nixing the preemption of
   state-law tort suits against federal officers)? Justices Thomas and Gorsuch
   have called for Bivens to be overruled, contending it lacks any historical
   basis. 10 Some constitutional scholars counter that judge-made tort remedies
   against lawless federal officers date back to the Founding. 11 Putting that
   debate aside, Congress certainly knows how to provide a damages action for



           9
                Marbury v. Madison, 5 U.S. 137, 163 (1803).
           10
                Hernandez, 140 S. Ct. at 750–53 (Thomas, J., concurring, joined by Gorsuch, J.).
           11
              See James E. Pfander & David Baltmanis, Rethinking Bivens: Legitimacy and
   Constitutional Adjudication, 98 Georgetown L. J. 117, 134 (2009); see also Carlos M.
   Vazquez & Steven I. Vladeck, State Law, the Westfall Act, and the Nature of the Bivens
   Question, 161 U. Pa. L. Rev. 509, 532 (2013); Sina Kian, The Path of the Constitution: The
   Original System of Remedies, How it Changed, and How the Court Responded, 87 N.Y.U. L.
   Rev. 132,144 (2012); Peter Margulies, Curbing Remedies for Official Wrongs: The Need for
   Bivens Suits in National Security Cases, 68 Case W. Res. L. Rev. 1153, 1156–64 (2018);
   Steven      I.    Vladeck,     Supreme       Court  Review,     Cato       Institute,
   https://www.cato.org/sites/cato.org/files/2020-09/2020-supreme-court-review-
   10_vladeck.pdf; James E. Pfander, Alexander A. Reinert, Joanna C. Schwartz, The Myth of
   Personal Liability: Who Pays When Bivens Claims Succeed, 72 Stan. L. Rev. 561, 569
   (2020); Brief Amicus Curiae of Douglas Laycock, James E. Pfander, Alexander A. Reinert
   and Joanna C. Schwartz, Hernandez v. Mesa, 140 S. Ct. 735 (2020).




                                                  9
Case: 20-20217        Document: 00515772043              Page: 10       Date Filed: 03/09/2021




                                          No. 20-20217


   unconstitutional conduct. Wrongs inflicted by state officers are covered by §
   1983. But wrongs inflicted by federal officers are not similarly righted, leaving
   constitutional interests violated but not vindicated. And it certainly smacks
   of self-dealing when Congress subjects state and local officials to money
   damages for violating the Constitution but gives a pass to rogue federal
   officials who do the same. Such imbalance—denying federal remedies while
   preempting nonfederal remedies—seems innately unjust.
           I am certainly not the first to express unease that individuals whose
   constitutional rights are violated at the hands of federal officers are
   essentially remedy-less. 12 A written constitution is mere meringue when
   rights can be violated with nonchalance. I add my voice to those lamenting
   today’s rights-without-remedies regime, hoping (against hope) that as the
   chorus grows louder, change comes sooner.




           12
               See Marbury, 5 U.S. at 163 (noting the “general and indisputable rule, that where
   there is a legal right, there is also a legal remedy”) (quoting 3 William Blackstone,
   Commentaries, 23); see also Joan Steinman, Backing Off Bivens and the Ramifications of
   This Retreat for the Vindication of First Amendment Rights, 83 Mich. L. Rev. 269 (1984);
   Betsy J. Grey, Preemption of Bivens Claims: How Clearly Must Congress Speak?, 70 Wash.
   U. L.Q. 1087, 1127 (1992); Joanna C. Schwartz, Alexander A. Reinert, and James E.
   Pfander, Going Rogue: The Supreme Court’s Newfound Hostility to Policy-Based Bivens
   Claims,         Notre            Dame           L.      Rev.,       Forthcoming         2021,
   https://ssrn.com/abstract=3778230; William Baude, Bivens Liability and its Alternatives,
   https://www.summarycommajudgment.com/blog/a-few-thoughts-about-bivens-liability.




                                                10